DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 recites “further comprising: a first intermediate layer positioned between the frontal layer and the layer of photovoltaic cells; and a second intermediate layer positioned between the rear layer and the layer of photovoltaic cells, wherein the first intermediate layer and the second intermediate layer are composed of a dry fabric of dry glass fibers with no “the frontal layer and the rear layer are made of a mix of glass fiber and resin.”  No single embodiment can be found which combines these features, these features are found in separate embodiments. The embodiments which has the feature of claim 15 is described in paragraphs [0031] [0061] and [0062], please PG Pub US 2020/0287068 A1. A separate embodiment which does not contain a frontal layer and a rear layer are made of a mix of glass fiber and resin but does contain “the first intermediate layer and the second intermediate layer are composed of a dry fabric of dry glass fibers with no encapsulation resin” is found in para [0029] [0050][0063]. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adriani (US 2007/0295388 A1) in view of Kataoka (US 6,320,115 B1).
	Regarding claim 15, Adriani discloses a flexible laminate ([0008]) of photovoltaic cells (See Fig. 14) comprising: a layer of photovoltaic cells (10) connected to one another ([0063], lead extend and interconnect in Fig. 14): 
a frontal layer (324 and 326, the front layer can be two layers and therefore layers 324 and 326 can be a single layer [0134]) and a rear layer encapsulating (350) the layer of photovoltaic cells (10), the frontal layer and the rear layer sandwiching the layer of photovoltaic cells; and 

Adriani discloses that the front layer (324 and 326) and the rear layer (350) are formed of a resin (the layer 324 may be a thin adhesive layer made from a version of layer 322 and/or a version of layer 326 that has been modified to enhance the bonding of layer 322 and layer 324 [0137] and 326 is formed from resin [0138]).
However, Adriani does not disclose the frontal and rear layer are formed of a resin combined with a glass fiber.
Kataoka discloses that the front and rear encapsulant layers (see Fig. 4, 403) on solar modules can be combined with glass fiber fabric (402) to relieve the problems of air bubble formation during lamination (C4/L9-37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the front and rear layers of modified Adriani to include a glass fiber fabric as disclosed by Kataoka because it will relieve the problems of air bubble formation during lamination.
Regarding claim 16, Adriani discloses all of the claim limitations as set forth above.
In addition, Adriani discloses wherein the at least one transparent layer consists of a polymer-based varnish chosen from among varnishes of polyurethane type, varnishes of acrylic type, varnishes of polyester type, varnishes of silicone type, or varnishes of epoxy type ([0136]).
Regarding claim 17, Adriani discloses all of the claim limitations as set forth above.
In addition, Adriani discloses wherein the polymer-based varnish comprises at least one additive that absorbs or reflects ultraviolet radiation (blocking ability would include either reflection or absorption).
Regarding claim 18, Adriani discloses all of the claim limitations as set forth above.
In addition, Adriani discloses that the polymer can comprise silica particles ([0136], silica particles have self-extinguishing properties with further evidence provided by Ploechinger (US 2011/0307976 A1) [0015]).
Regarding claim 19, Adriani discloses all of the claim limitations as set forth above.
In addition, Adriani discloses that the polymer can comprise silica particles ([0136], silica particles have light diffusion properties with further evidence provided by Yamaguchi (US 2009/0186433 A1), [0070]).
Regarding claim 21, Adriani discloses all of the claim limitations as set forth above.
Adriani discloses that a barrier film (weatherable film) can contain with glass beads ([0018]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weatherable silicone film (322) of Adriani by including glass beads because it is an appropriate material to add to a weatherable film for a solar module.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adriani (US 2007/0295388 A1) in view of Kataoka (US 6,320,115 B1) as applied to claims 15-19 and 20 above and in further view of Tsai (US 2011/0297226 A1).
Regarding claim 20, Adriani discloses all of the claim limitations as set forth above.
Adriani does discloses that wavelength conversion materials can be applied to the front of the solar module but does not disclose that the silicone (polysiloxane) layer (322 [0136]) contains any.
Tsai discloses that a polysiloxane layer can comprise phosphor particles which convert wavelength from one range to another range ([0021]) because it helps to enhance conversion efficiency by generating wavelengths suitable for solar cell absorption ([0024]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the weatherable silicone film of Adriani by including phosphors as disclosed by Tsai because it helps to enhance conversion efficiency by generating wavelengths suitable for solar cell absorption.
Response to Arguments
Applicant argues that Adriani does not disclose the features of claim 1 and instead discloses a multiply encapsulant layer (350 that is opaque). 
Examiner finds that Adriani discloses the instantly disclosed flexible laminate of photovoltaic cells as mapped above to claim 1. Layer 350 of Adriani is the rear encapsulant layer as instantly claimed. With regards to the new claim amendment which 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726